            Case 2:21-cv-00590-JCC-JRC Document 33 Filed 09/13/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       AMEL DALLUGE,
                                                              CASE NO. 2:21-cv-00590-JCC-JRC
11                               Petitioner,
                                                              OMNIBUS ORDER
12               v.

13       LORI LAWSON,

14                               Respondent.

15

16          Petitioner brought this action under 28 U.S.C. § 2254. Before this Court are petitioner’s:

17   (1) motion for protective order; (2) motion for relief from deadlines; (3) motion for partial

18   preliminary injunction; (4) motion for partial summary judgment; (5) motion to reopen prior §

19   1983 case; (6) motion for summary judgment; and (7) motion for reconsideration. Dkts. 12, 14–

20   15, 21–22, 25, 30. As discussed below, this Court: (1) denies without prejudice the first, second,

21   and fifth motions; (2) denies as moot the motion for relief from deadlines; (3) strikes the motions

22   for summary judgment; and (4) denies the motion for reconsideration.

23

24


     OMNIBUS ORDER - 1
            Case 2:21-cv-00590-JCC-JRC Document 33 Filed 09/13/21 Page 2 of 6




 1           Petitioner has filed several motions. Petitioner mostly seeks to challenge the conditions of

 2   his confinement and the legality of his conviction and detention. However, a habeas corpus

 3   petition is not the proper vehicle for challenging prison conditions. Rather, a habeas corpus

 4   petition is for the purpose of challenging the legal basis for the petitioner’s confinement. Thus,

 5   the Court dismisses without prejudice the motions challenging petitioner’s prison conditions and

 6   allows him to raise these challenges, if he wishes, in a new, separate action. Petitioner’s

 7   challenges to the legality of his conviction and detention lack factual support and amount to

 8   unauthorized attempts to amend his habeas petition or file supplemental pleadings. So the Court

 9   dismisses without prejudice these motions. The Court denies as moot petitioner’s motion for

10   relief from deadlines because he already replied to respondent’s response. And the Court denies

11   petitioner’s motion for reconsideration because he improperly filed his motions for summary

12   judgment and, therefore, any reply brief in support of these motions would be futile.

13           Petitioner’s motion for protective order contains several conclusory allegations regarding

14   his conditions of confinement. For instance, he alleges that “respondent is using a hybrid black

15   cell to affect [his] vision to interfere[e] with [his] ability to read.” Dkt. 12 at 1. Furthermore, he

16   alleges that he “is a sex offender being forced around all non-sex offenders to be bullied,

17   ridiculed and beat.” Id. at 4. This motion also contains conclusory allegations that appear to

18   challenge the legality of petitioner’s conviction. Id. at 7 (alleging that he has been “subjected to .

19   . . incarceration” pursuant to a “vague and overbroad law”); id. at 12 (alleging that he was retried

20   “despite double jeopardy”). Similarly, petitioner’s supplement to this motion contains several

21   conclusory allegations regarding his prison conditions and, in addition, appears to challenge the

22   loss of good time credits. Dkt. 16 at 1–2.

23

24


     OMNIBUS ORDER - 2
            Case 2:21-cv-00590-JCC-JRC Document 33 Filed 09/13/21 Page 3 of 6




 1          This Court denies this motion without prejudice. Petitioner must raise his challenges to

 2   his conditions of confinement, if at all, in a new, separate action under 42 U.S.C. § 1983. See

 3   Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). Furthermore, although petitioner

 4   could potentially raise his apparent challenges to the legality of his conviction and detention in a

 5   § 2254 action, he did not seek leave to file an amended § 2254 petition. The Court declines to

 6   treat this motion as a motion to amend because, assuming petitioner wished to amend his

 7   petition, he did not “attach a copy of the proposed amended pleading as an exhibit to the

 8   motion.” See Local Rule 15. Also, because petitioner’s challenges to the legality of his

 9   conviction and detention are conclusory, he has yet to show good cause to file an amended

10   petition. See Foman v. Davis, 371 U.S. 178, 182 (1962).

11          In his motion for relief from deadlines, petitioner appears to seek additional time to reply

12   to respondent’s response to his petition. See Dkt. 14 at 1. However, this request is moot because

13   he has already replied. Dkt. 28. The Court declines to consider any new arguments or requests in

14   his reply to respondent’s response to this motion. Dkt. 20. This is because it “is improper for a

15   moving party to introduce new facts or different legal arguments in the reply brief than those

16   presented in the moving papers.” U.S. ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127 (C.D.

17   Cal. 2000) (citation omitted). In short, this Court denies as moot this motion.

18          In petitioner’s motion for a partial preliminary injunction, he seeks “emancipation” based

19   on the conclusory allegation that there are two “Amel Dalluge[s] in the Washington State

20   registry.” Dkt. 15 at 1. This motion’s remaining allegations are largely incoherent. See id. at 1–9.

21          This Court denies this motion without prejudice. Because this allegation appears to

22   challenge the legality of petitioner’s custody, petitioner could potentially raise it in a § 2254

23   action. However, petitioner has not sought leave to amend his petition and has yet to show good

24


     OMNIBUS ORDER - 3
            Case 2:21-cv-00590-JCC-JRC Document 33 Filed 09/13/21 Page 4 of 6




 1   cause to do so. Furthermore, because this motion’s remaining allegations are incoherent, they are

 2   insufficient for any relief. See Fed. R. Civ. P. 7(b)(1)(B) (stating that motions must “state with

 3   particularity the grounds for seeking the order”).

 4          Petitioner’s motion for partial summary judgment is essentially a response to

 5   respondent’s response to his petition. See Dkt. 21. However, the Court’s show cause order

 6   directed petitioner to file only a reply to the response. Dkt. 9 at 3. Likewise, Rule 5 of the Rules

 7   Governing § 2254 Cases does not contemplate such a filing. So this Court strikes this document.

 8   See Little v. Haynes, No. C20-1071-TSZ-MLP, 2021 WL 1376633, at *2 (W.D. Wash. Apr. 12,

 9   2021) (“[M]otions for summary judgment are inappropriate in federal habeas proceedings.”

10   (citation and internal quotation marks omitted)).

11          Petitioner’s motion to reopen prior § 1983 action (Dkt. 22) is procedurally improper. If

12   petitioner wishes to reopen a prior § 1983 action, the proper procedure, if any, would be to file a

13   motion to reopen in that action. And, to reiterate, petitioner may not challenge his conditions of

14   confinement in this § 2254 action. The court again declines to consider any new arguments that

15   petitioner raised for the first time in his reply brief in support of this motion. See Dkt. 31; see

16   also Sardie, 191 F. Supp. 2d at 1127. Thus, the court denies this motion without prejudice.

17          Petitioner filed a motion for summary judgment regarding issues in this case. Dkt. 25.

18   Again, however, neither this Court’s show cause order nor Rule 5 authorizes such a filing.

19   Therefore, the Court strikes this document as procedurally improper.

20          Petitioner filed a motion for reconsideration (Dkt. 30) of the Court’s order denying as

21   moot his motion for extension of time (Dkt. 27) to reply to respondent’s response to his petition

22   (Dkt. 29). Petitioner contends that, in his motion for extension of time, he also meant to ask for

23   an extension of time to file reply briefs in support of his motions for summary judgment. See

24


     OMNIBUS ORDER - 4
            Case 2:21-cv-00590-JCC-JRC Document 33 Filed 09/13/21 Page 5 of 6




 1   Dkt. 30 at 1. As discussed, however, petitioner improperly filed his motions for summary

 2   judgment. So any reply supporting these motions would be futile.

 3          As explained in this order, petitioner has filed a series of procedurally improper, factually

 4   unsupported motions. Furthermore, petitioner has used inappropriate language in some of these

 5   motions and related filings. Dkt. 12 at 2 (calling people “idiots”); Dkt. 22 at 2 (referring to

 6   “weasel attorneys”); Dkt. 22 at 4 (stating “law is not a shield to be a piece of shit and deny

 7   satisfaction”); Dkt. 27 at 1 (calling people “vigilantes” and “KKK-scum”); Dkt. 31 at 2 (calling

 8   respondent “dirtbags”). The Court notifies petitioner that a party who “presents to the court

 9   unnecessary motions . . . or who otherwise so multiplies or obstructs the proceedings in a case . .

10   . may be subject to such . . . sanctions as the court may deem appropriate.” Local Rule 11(c).

11   Such sanctions may include, but are not limited to, an order requiring petitioner to obtain

12   permission before filing new papers in this case. See Stewart v. McCaleb, No. C18-5407 BHS,

13   2018 WL 3869438, at *2 (W.D. Wash. Aug. 15, 2018). Accordingly, the Court ORDERS as

14   follows:

15          1.      Petitioner’s motion for protective order (Dkt. 12), motion for partial preliminary

16   injunction (Dkt. 15), and motion to reopen prior § 1983 action (Dkt. 22) are DENIED

17   WITHOUT PREJUDICE.

18          2.      Petitioner’s motion for relief from deadlines (Dkt. 14) is DENIED AS MOOT.

19          3.      Petitioner’s motion for partial summary judgment (Dkt. 21) and motion for

20   summary judgment (Dkt. 25) are STRICKEN.

21          4.      Petitioner’s motion for reconsideration (Dkt. 30) is DENIED.

22

23

24


     OMNIBUS ORDER - 5
          Case 2:21-cv-00590-JCC-JRC Document 33 Filed 09/13/21 Page 6 of 6




 1         Dated this 13th day of September, 2021.

 2

 3
                                                     A
                                                     J. Richard Creatura
                                                     Chief United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     OMNIBUS ORDER - 6
